The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                   Tuesday, April 28, 2015

                                    No. 04-15-00015-CR

                                  Robert Alan QUEEMAN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 63rd Judicial District Court, Kinney County, Texas
                                  Trial Court No. 2063-CR
                     The Honorable Enrique Fernandez, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to June 8, 2015.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court